PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Fletcher et al.
Application No. 16/214,099
Filed: 9 Dec 2018
For: Liner for a Filter Sub-Assembly

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed February 7, 2022, to accept a certified copy of a foreign application.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of GB 1720493.4 on April 26, 2019.  As such, all of above listed requirements have been fulfilled.

A corrected Filing Receipt, including the foreign priority claim, is enclosed.

Since the issue fee was received on December 22, 2021, if the priority information associated with this petition is not listed on the patent, petitioner may wish to perfect the claim for benefit to the foreign application by filing a request for a Certificate of Correction under 35 U.S.C. 255 and §1.323 (along with the required $160 fee and a copy of this decision).

This application is being referred to the Office of Data Management for processing into a patent.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET         

Enclosure:	Corrected Filing Receipt